Case 1:18-cv-00459-JAO-WRP Document 207 Filed 09/10/21 Page 1 of 11            PageID #:
                                   7314



                   IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

  MICHAEL MAEDA and RICK SMITH,                CIVIL NO. 18-00459 JAO-WRP
  individually and on behalf of all others
  similarly situated, et al.,                  ORDER GRANTING DEFENDANT’S
                                               RENEWED MOTION TO STRIKE
               Plaintiffs,                     PLAINTIFF MICHAEL MAEDA’S
                                               “SHAM” DEPOSITION TESTIMONY
        vs.

  KENNEDY ENDEAVORS, INC., et al.

               Defendants.


  ORDER GRANTING DEFENDANT’S RENEWED MOTION TO STRIKE
  PLAINTIFF MICHAEL MAEDA’S “SHAM” DEPOSITION TESTIMONY

       Before the Court is Defendant Kennedy Endeavors, Inc.’s (“Defendant”)

 Renewed Motion to Strike Plaintiff Michael Maeda’s “Sham” Deposition

 Testimony (“Motion”), filed on June 30, 2021. ECF No. 165. The Court elects to

 decide the Motion without a hearing pursuant to Rule 7.1(c) of the Local Rules of

 Practice of the U.S. District Court for the District of Hawaii. For the following

 reasons, the Court GRANTS the Motion.

                                    DISCUSSION

       Defendant renews its request to strike Plaintiff Michael Maeda’s (“Maeda”)

 deposition errata on the basis that the errata contradict his deposition testimony.

 ECF No. 165. The Court denied without prejudice Defendant’s previous request in
Case 1:18-cv-00459-JAO-WRP Document 207 Filed 09/10/21 Page 2 of 11              PageID #:
                                   7315



 the class certification context, explaining that “[a]lthough at least some of the

 changes in the errata are questionable, the Court need not decide whether they

 comport with [Federal Rule of Civil Procedure (“FRCP”)] 30(e) for the purpose of

 class certification.” Maeda v. Kennedy Endeavors, Inc., Civil No. 18-00459 JAO-

 WRP, 2021 WL 2582574, at *8 (D. Haw. June 23, 2021).

       As a preliminary matter, the Court addresses Plaintiffs Maeda and Rick

 Smith’s (collectively, “Plaintiffs”) contention that the Court should refuse to

 consider or deny the Motion due to Defendant’s incorporation by reference of prior

 arguments in violation of the Court’s July 16, 2021 Entering Order (“EO”). ECF

 No. 199 at 8–9. While the Court generally expects the parties to present applicable

 arguments in each filing without incorporating by reference prior filings — and

 they should do so in all future filings — the EO issued after Defendant filed this

 Motion and it expressly pertained to Defendant’s Daubert motions. ECF No. 179.

 Had the Court intended the EO to apply to this Motion, it would have stated so.

 Notably, the Court did not consult Defendant’s original filing in addressing this

 Motion.1 Accordingly, denial of and/or refusal to entertain this Motion on the

 grounds advanced by Plaintiffs is unwarranted.



 1
   To the extent the Court references the earlier submitted deposition errata and
 relevant portions of the deposition transcript, it is because both parties cited the
 evidence in their briefing. All evidence cited in the briefs should have been
 attached to the parties’ filings.
                                            2
Case 1:18-cv-00459-JAO-WRP Document 207 Filed 09/10/21 Page 3 of 11             PageID #:
                                   7316



 A.    Deposition Errata

       Following his August 3, 2020 deposition, Maeda submitted an FRCP 30(e)

 Errata Sheet with corrections to his deposition testimony. ECF No. 204-1 at 6.

 Defendant’s present challenge — narrowed from its prior request — is limited to

 Maeda’s corrections to statements regarding damages he suffered:

           Question                Original Answer                Errata Answer
  You, Mr. Maeda -- you,      No, I don’t -- I don’t see    No, I don’t – I don’t see
  Mr. Maeda, when you         how a bag of potato chips     how a bag of potato chips
  bought the chips, weren’t   is going to harm me           is going to harm me
  economically harmed,        economically. It’s not --     economically because
  were you? ECF No. 118-      it’s not the cost. It’s the   they only cost a few
  2 at 53 (156:1–3).          principle. ECF No. 118-       dollars each. It’s not –
                              2 at 53 (156:9–11).           it’s not just the cost. It’s
                                                            the principle. ECF No.
                                                            118-5 at 4.
  My question is you          No, I have not. ECF No.       No, I have not suffered a
  personally have not         118-2 at 55 (176:16).         serious financial injury
  suffered any financial                                    because the chips only
  injury -- damages                                         cost a few dollars.” ECF
  because of your purchase                                  No. 118-5 at 4.
  of those products,
  correct? ECF No. 118-2
  at 55 (176:8–10).


       FRCP 30(e) provides:

             (1) Review; Statement of Changes. On request by the deponent
             or a party before the deposition is completed, the deponent must
             be allowed 30 days after being notified by the officer that the
             transcript or recording is available in which:

                (A) to review the transcript or recording; and


                                          3
Case 1:18-cv-00459-JAO-WRP Document 207 Filed 09/10/21 Page 4 of 11            PageID #:
                                   7317



                 (B) if there are changes in form or substance, to sign a
                 statement listing the changes and the reasons for making
                 them.

              (2) Changes Indicated in the Officer’s Certificate. The officer
              must note in the certificate prescribed by Rule 30(f)(1) whether
              a review was requested and, if so, must attach any changes the
              deponent makes during the 30-day period.

 Fed. R. Civ. P. 30(e). Deposition errata should include a “statement of reasons

 explaining corrections,” which “is an important component of errata submitted

 pursuant to FRCP 30(e)[] because the statement permits an assessment concerning

 whether the alterations have a legitimate purpose.” Hambleton Bros. Lumber Co.

 v. Balkin Enters., Inc., 397 F.3d 1217, 1224–25 (9th Cir. 2005).

       Analogizing “sham” corrections with “sham” affidavits, the Ninth Circuit

 has held that FRCP “30(e) is to be used for corrective, and not contradictory,

 changes.” Id. at 1225–26. Courts have interpreted Hambleton as establishing two

 prohibitions on changes to deposition testimony pursuant to FRCP 30(e): “first, a

 prohibition against ‘sham’ corrections (i.e., ‘changes offered solely to create a

 material factual dispute in a tactical attempt to evade an unfavorable summary

 judgment’), and second, a separate, more or less per se prohibition against changes

 that contradict rather than correct the original deposition testimony.” Peterson v.

 Alaska Commc’ns Sys. Grp., Inc., Case No. 3:12-cv-00090-TMB, 2017 WL

 2332859, at *2 (D. Alaska Mar. 23, 2017) (footnotes omitted).



                                           4
Case 1:18-cv-00459-JAO-WRP Document 207 Filed 09/10/21 Page 5 of 11            PageID #:
                                   7318



       1.     Procedural Requirement

       Maeda did not include a proper statement of reasons with his deposition

 errata. ECF No. 118-5. Each “Correction” in the errata table noted “Clarification”

 as the basis for the change, without any further explanation. Id. The absence of

 the requisite statement explaining the corrections precludes an assessment of the

 propriety of the alterations and alone supports the striking of the errata. See Bosley

 v. Velasco, Case No. 1:14-cv-00049-MJS (PC), 2016 WL 3916986, at *2 n.3 (E.D.

 Cal. July 19, 2016); Azco Biotech Inc. v. Qiagen, N.V., Civil No. 12-cv-2599-BEN

 (DHB), 2015 WL 350567, at *3 (S.D. Cal. Jan. 23, 2015); Tourgeman v. Collins

 Fin. Servs., Inc., No. 08-CV-1392 JLS (NLS), 2010 WL 4817990, at *2 (S.D. Cal.

 Nov. 22, 2010). Plaintiffs contend that Maeda’s explanations, such as his failure to

 understand defense counsel’s legal question regarding economic harm, satisfy the

 requirement. ECF No. 199 at 16. But Plaintiffs’ current explanations for the

 alterations cannot cure Maeda’s failure to supply with the errata a statement of

 reasons explaining the corrections, as the time for doing so has long since expired.

 See Azco, 2015 WL 350567, at *3 (citation omitted). And even if Maeda had

 adequately complied with this procedural requirement, the subject errata must be

 stricken on substantive grounds.




                                           5
Case 1:18-cv-00459-JAO-WRP Document 207 Filed 09/10/21 Page 6 of 11           PageID #:
                                   7319



       2.     Substantive Requirement

       Defendant argues that the errata contradict and change Maeda’s testimony.

 ECF No. 204 at 10. Plaintiffs counter that the errata merely corroborate and clarify

 Maeda’s deposition testimony, and were necessary due to defense counsel’s line of

 questioning. ECF No. 199 at 12.

       District courts within the Ninth Circuit have adopted different standards to

 assess whether changes constitute corrections or contradictions. On one end of the

 spectrum, “district courts have refused to permit Rule 30(e) changes that alter the

 substance of deposition testimony in a contradictory manner except when

 correcting transcription errors.”2 Ashcraft v. Welk Resort Grp., Corp, Case No.

 2:16-cv-02978-JAD-NJK, 2017 WL 5180421, at *3 (D. Nev. Nov. 8, 2017)

 (collecting cases); see Moriarty v. Am. Gen. Life Ins. Co., Case No.: 17-CV-1709-

 BTM-WVG, 2018 WL 4628365, at *2 (S.D. Cal. Sept. 27, 2018) (“Rule 30(e) is

 limited to ‘corrections of stenographic errors, whether those corrections are of



 2
    Plaintiffs assert that this standard relies on a strained reading of Hambleton
 Brothers Lumber Co. v. Balkin Enterprises, Inc. ECF No. 199 at 14. In reaching
 its holding “that Rule 30(e) is to be used for corrective, and not contradictory,
 changes,” however, the Hambleton court looked to the Tenth and Seventh Circuits
 for guidance and quoted a Seventh Circuit case concluding “that a change of
 substance which actually contradicts the transcript is impermissible unless it can
 plausibly be represented as the correction of an error in transcription, such as
 dropping a ‘not.’” Hambleton, 397 F.3d at 1225–26 (some internal quotation
 marks omitted) (quoting Thorn v. Sundstrand Aerospace Corp., 207 F.3d 383, 389
 (7th Cir. 2000)).
                                           6
Case 1:18-cv-00459-JAO-WRP Document 207 Filed 09/10/21 Page 7 of 11            PageID #:
                                   7320



 form or substance, and that Rule 30(e) is not properly used to alter deposition

 testimony provided under oath and correctly transcribed.’” (citation omitted)).

 Other courts view errata as “impermissible if they are either being made as a sham

 or if they are made in a fashion that contradicts the testimony actually given.”

 Ashcraft, 2017 WL 5180421, at *3 (collecting cases). The challenged portions of

 Maeda’s errata are improper under either standard.

       There can be no dispute that the challenged corrections must be stricken

 under the former test, as the alterations go well beyond fixing transcription errors.

 Indeed, the first challenged correction adds the phrase “because they only cost a

 few dollars each” and the second challenged correction adds the phrase “suffered a

 serious financial injury because the chips only cost a few dollars.” These clearly

 do not constitute edits rectifying stenographic errors.

       The challenged corrections are also impermissible under the standard

 prohibiting contradictory changes to testimony. The Court provides below

 necessary context to assess the nature of the errata.

       Correction No. 1

       Maeda initially testified as follows:

       Q.   You, Mr. Maeda -- you, Mr. Maeda, when you bought the chips,
       weren’t economically harmed, were you?

       ....



                                           7
Case 1:18-cv-00459-JAO-WRP Document 207 Filed 09/10/21 Page 8 of 11          PageID #:
                                   7321



       A.   No, I don’t -- I don’t see how a bag of potato chips is going to
       harm me economically. It’s not -- it’s not the cost. It’s the principle.

       BY MR. PHILLIPS:

       Q.    You don’t believe you were charged more for the Hawaiian
       brand chips because they were called Hawaiian brand chips, do you?

       A.     No. They’re in competition with a lot of other companies. They
       can’t overcharge.

 ECF No. 118-2 at 53 (156:1–17). The errata changed Maeda’s first answer to:

 “No, I don’t – I don’t see how a bag of potato chips is going to harm me

 economically because they only cost a few dollars each. It’s not – it’s not just the

 cost. It’s the principle.” ECF No. 118-5 at 4 (emphases added).

       Correction No. 2

       Maeda originally testified:

              Q.    My question is you personally have not suffered any
              financial injury -- damages because of your purchase of those
              products, correct?

              MR. PETER: Objection. Asked and answered.

              A.    I answered that earlier.

              BY MR. PHILLIPS:

              Q.     And your answer was no, you had not suffered a financial
              injury, correct?

              A.    No, I have not.




                                          8
Case 1:18-cv-00459-JAO-WRP Document 207 Filed 09/10/21 Page 9 of 11          PageID #:
                                   7322



 ECF No. 118-2 at 55 (176:8–16). Maeda then corrected his answer to: “No,

 I have not suffered a serious financial injury because the chips only cost a

 few dollars.” ECF No. 118-5 at 4 (emphasis added).

       Although these errata do not amount to a change from “yes” to “no” or vice

 versa, the material changes are contradictory because they attempt to reopen the

 door for damages — an essential component of Plaintiffs’ claims — which

 Maeda’s original testimony foreclosed. Corrective errata ameliorate defects; they

 should not provide “new and more ‘artful responses’ to questions previously

 propounded.” Blair v. CBE Grp. Inc., Civil No. 13-CV-00134-MMA (WVG),

 2015 WL 3397629, at *6 (S.D. Cal. May 26, 2015) (citation omitted). Here, the

 challenged errata do just that.

       Depositions are not “take home examination[s]” so FRCP 30(e) does not

 permit a deponent to “alter what was said under oath” as “one could merely answer

 the questions with no thought at all then return home and plan artful responses.”

 Hambleton, 397 F.3d at 1225 (internal quotation marks omitted) (quoting Garcia v.

 Pueblo Country Club, 299 F.3d 1233, 1242 n.5 (10th Cir. 2002)). Maeda’s

 changes are prohibited because they reflect post-deposition consultation and

 conferral with counsel regarding the subject deposition questions, effectively

 transforming the questions into interrogatories. See Moriarty, 2018 WL 4628365,

 at *5; Blair, 2015 WL 3397629, at *10 (“The purpose of depositions is to


                                          9
Case 1:18-cv-00459-JAO-WRP Document 207 Filed 09/10/21 Page 10 of 11             PageID #:
                                    7323



  determine the facts of the case while the witness is under the scrutiny of

  examination. [It is] not to find out how the witness answers questions with the

  ability to calmly reflect on the responses for 30 days in collaboration with

  counsel.”). Irrespective of whether Maeda was confused by defense counsel’s

  questioning at the deposition — which is belied by the record in any event —

  FRCP 30(e) is not a mechanism for altering unfavorable deposition testimony even

  where a “deponent truly believes upon reflection that the testimony was wrong.”

  Ashcraft, 2017 WL 5180421, at *6. For these reasons, the challenged errata are

  contradictory and are therefore stricken.

        3.     Prejudice to Defendant

        In further defense of the errata, Plaintiffs argue that Defendant will not

  suffer prejudice if the Motion is denied because Defendant can address Maeda’s

  testimony at trial. ECF No. 199 at 18–19. Putting aside that this is not the salient

  inquiry, a lack of prejudice does not warrant permitting improper errata to stand.

  See Azco, 2015 WL 350567, at *5 (rejecting as inconsistent with Hambleton the

  plaintiffs’ contention that proper remedy was to allow impeachment at trial).

  “Equity dictates that the onus of explaining or correcting deposition testimony

  throughout the course of litigation should rest with the deponent who allegedly

  provided faulty testimony under oath[.]” Ashcraft, 2017 WL 5180421, at *8

  (citation omitted). The party obtaining deposition testimony should not be


                                              10
Case 1:18-cv-00459-JAO-WRP Document 207 Filed 09/10/21 Page 11 of 11           PageID #:
                                    7324



  burdened with rebutting improper FRCP 30(e) changes through impeachment or

  other means. See id. (citation omitted). Hence, while the Court finds that

  Defendant would be prejudiced to some degree by a denial of this Motion, an

  absence of prejudice would not support the outcome urged by Plaintiffs.

                                   CONCLUSION

        For the reasons stated herein, the Court GRANTS Defendant’s Renewed

  Motion to Strike Plaintiff Michael Maeda’s “Sham” Deposition Testimony. ECF

  No. 165.

        IT IS SO ORDERED.

        DATED:       Honolulu, Hawai‘i, September 10, 2021.




  Civil No. 18-00459 JAO-WRP, Maeda v. Kennedy Endeavors, Inc.; ORDER GRANTING
  DEFENDANT’S RENEWED MOTION TO STRIKE PLAINTIFF MICHAEL MAEDA’S “SHAM”
  DEPOSITION TESTIMONY


                                          11
